        Case 3:18-cv-01076-JWD-SDJ            Document 20   09/30/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA

CEDRIC WEBB
                                                        CIVIL ACTION
VERSUS
                                                        NO. 18-1076-JWD-SDJ
WELLS FARGO HOME
MORTGAGE, INC.
                                        OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report (Doc.18) dated September 15, 2020, to which an

objection was filed and reviewed (Doc. 19);

       IT IS ORDERED that Wells Fargo’s Motion to Dismiss (Doc. 16) is GRANTED,

and that Plaintiff’s cause of action against Wells Fargo is DISMISSED with prejudice.

       Judgment shall be entered accordingly

       Signed in Baton Rouge, Louisiana, on September 30, 2020.



                                                 S
                                     JUDGE JOHN W. deGRAVELLES
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA
